NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-3244
                                       __________

                                TERRANCE PETERSON,
                                            Appellant

                                             v.

     SECRETARY UNITED STATES DEPARTMENT OF VETERANS AFFAIRS
                ____________________________________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Civil Action No. 1:16-cv-00160)
                      District Judge: Honorable Leonard P. Stark
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 23, 2021
             Before: MCKEE, SHWARTZ and RESTREPO, Circuit Judges

                              (Opinion filed: May 25, 2021)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM

       Terrance Peterson, proceeding pro se, appeals from an order of the United States

District Court for the District of Delaware granting the defendant’s motion for summary



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
judgment in this employment discrimination action. For the reasons that follow, we will

affirm the District Court’s judgment.

       Within 90 days of receiving a right to sue letter from the Equal Employment

Opportunity Commission, see 42 U.S.C. 2000e-5(f)(1), Peterson filed a complaint, which

he twice amended with the District Court’s leave, raising various claims related to his

suspension and termination from his job as a Healthcare Technician in the Ear, Nose, and

Throat Specialty Clinic at the Wilmington Veterans Affairs Medical Center (WVAMC).

Peterson’s complaints included claims of race and disability discrimination, retaliation,

and a hostile work environment. (ECF 2, 19, 27.) The Secretary of the Department of

Veterans Affairs (the Secretary) moved to dismiss those claims. (ECF 13, 23, 30.) The

District Court granted those motions as to all of the claims, with the exception of

Peterson’s allegations of retaliation. (ECF 17 & 18, 25 & 26, 32 & 33.) As to that claim,

the Secretary filed a motion for summary judgment. (ECF 37.) The District Court

granted that motion, holding that Peterson failed to establish that there was a causal

connection between his protected activity and the adverse employment actions; that the

Secretary proffered legitimate, non-discriminatory reasons for taking those actions; and

that Peterson failed to show that the Secretary’s non-discriminatory reasons were mere

pretext for discrimination. (ECF 41 & 42.) Peterson appealed. (ECF 43.)

       We have jurisdiction under 28 U.S.C. § 1291 and exercise de novo review over the

District Court’s order granting summary judgment. 1 See S.H. ex rel. Durrell v. Lower


1
 We also exercise de novo review of orders granting motions to dismiss. Davis v.
Samuels, 962 F.3d 105, 111 n.2 (3d Cir. 2020). Peterson’s notice of appeal did not
                                             2
Merion Sch. Dist., 729 F.3d 248, 256 (3d Cir. 2013). Summary judgment is proper “if

the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Although “[w]e view

the facts and draw all reasonable inferences in the non-movant’s favor,” we will conclude

that “[a] disputed issue is ‘genuine’ only if there is a sufficient evidentiary basis on which

a reasonable jury could find for the non-moving party.” Resch v. Krapf’s Coaches, Inc.,

785 F.3d 869, 871 n.3 (3d Cir. 2015) (citation and quotation marks omitted).




indicate that he sought to appeal from the orders granting the Secretary’s motions to
dismiss. Fed. R. App. P. 3(c)(1)(B) (requiring that a notice of appeal “designate the
judgment, order, or part thereof being appealed”). Although we construe notices of
appeal liberally, Sulima v. Tobyhanna Army Depot, 602 F.3d 177, 184 (3d Cir. 2010),
here we agree with the Secretary’s unchallenged contention that Peterson’s intention to
appeal from the orders granting the motions to dismiss is not apparent. See Appellee’s
Br., 26-27; Sulima, 602 F.3d at 184 (“[W]e can exercise jurisdiction over orders not
specified in the Notice of Appeal if: ‘(1) there is a connection between the specified and
unspecified orders; (2) the intention to appeal the unspecified order is apparent; and (3)
the opposing party is not prejudiced and has a full opportunity to brief the issues.’”)
(citation and quotation marks omitted). Peterson’s brief refers in passing to claims raised
in his original complaint, arguments that he put forth in opposition to the Secretary’s
motions to dismiss, and some of the opinions granting those motions. See Appellant’s
Br., 3, 6-8. But he does not argue that the District Court erred in granting the motions to
dismiss. Instead, Peterson’s brief focuses on the District Court’s grant of the Secretary’s
motion for summary judgment. See M.S. by & through Hall v. Susquehanna Twp. Sch.
Dist., 969 F.3d 120, 124 n.2 (3d Cir. 2020) (holding that claims were forfeited where
appellant failed to raise them in her opening brief); Barna v. Bd. of Sch. Dirs. of Panther
Valley Sch. Dist., 877 F.3d 136, 145-46 (3d Cir. 2017) (“[W]e have consistently refused
to consider ill-developed arguments or those not properly raised and discussed in the
appellate briefing.”). Even if we were to consider the orders granting the motions to
dismiss, we would affirm because, for the reasons provided by the District Court,
Peterson failed to state claims for relief based on alleged violations of 18 U.S.C. § 241
and 42 U.S.C. § 14141 (ECF 17, at 8), due process violations (ECF 17, at 8-9), violations
of the Uniformed Services Employment and Reemployment Rights Act (ECF 25, at 10-
11), a hostile work environment (ECF 32, at 6-7), and age, race, and disability
discrimination (ECF 25, at 11, ECF 32, at 6-8).
                                              3
       Peterson brought his retaliation claim under Title VII of the Civil Rights Act of

1964. We analyze that claim according to the familiar burden-shifting framework

established by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). See

Moore v. City of Phila., 461 F.3d 331, 340-42 (3d Cir. 2006). Under the McDonnell

Douglas framework, Peterson had the initial burden of establishing a prima facie case of

retaliation. See McDonnell Douglas, 411 U.S. at 802. If he succeeded, the burden then

would shift to the Secretary to “articulate some legitimate, nondiscriminatory reason” for

his suspension and termination. See id. Peterson would then have an opportunity to

prove by a preponderance of the evidence that the legitimate reason for his suspension

and termination offered by the Secretary was a pretext. See Jones v. Sch. Dist. of Phila.,

198 F.3d 403, 410 (3d Cir. 1999); Moore, 461 F.3d at 342. We will assume, without

deciding, that Peterson can establish a prima facie case of retaliation. Nevertheless, the

District Court properly held that the Secretary articulated legitimate, nondiscriminatory

reasons for Peterson’s suspension and termination, which Peterson failed to rebut.

       The Secretary presented evidence indicating that Peterson was suspended because

of two encounters that involved serious disruptive, inappropriate, and threatening

behavior. In September 2013, Peterson was ordered to attend five anger management

sessions with Albert Marks, a certified anger management facilitator. 2 Mem. of Sept. 10,


2
 Participation in the anger management classes was required because the Administrative
Investigation Board (AIB) had concluded, in June 2013, that Peterson “demonstrated
disruptive and inappropriate behavior whereas his actions are perceived as threats of
physical violence, harassment, intimidation, and other threatening behaviors.” AIB
Report of Investigation, 6 (J.A. 329).

                                             4
2013 (J.A. 331). Peterson had arrived late for the first session. Decl. of Albert Marks, ¶

3 (J.A. 337). When Marks pointed out Peterson’s tardiness, Peterson responded in a way

that Marks perceived to be hostile. Id. Marks attempted to talk with Peterson about the

aggression, but Peterson drove away. Id. After this encounter, Marks notified the

WVAMC via email of the encounter and stated that he did not think that he could assist

Peterson. Id.

       Shortly after Peterson left the anger management facility, he “aggressively

entered” the office of Cynthia Brown, a Human Resources Specialist at WVAMC. 3 Decl.

of Cynthia Brown, ¶ 8 (J.A. 334). Peterson demanded that Brown find him a new anger

management facilitator, and became “very angry and even louder” when she tried calm

him down. Id. Brown stated that she felt threatened by Peterson and recalled “looking

around my office to determine how I could get out of it if he continued to threaten me.”

Id. Brown’s account was confirmed by a Human Resources Assistant at the WVAMC.

Decl. of Karen Newson, ¶ 1-3 (J.A. 342).

       Reports of Peterson’s interactions with Marks and Brown were provided to

Ruthann Wolski, Peterson’s second-level supervisor, who recommended that Peterson be

suspended for 10 days. Decl. of Ruthann Wolski, ¶ 2 (J.A. 345). Although Wolski was

aware that Peterson had previously filed EEOC complaints, Wolksi stated that in

proposing the suspension she did not consider those filings or his statements that he had


3
 Although this was the first time that Brown met Peterson in person, Peterson had
previously called Brown several times. During several of those conversations, Peterson
used a “loud and angry voice,” spoke in “an inappropriately loud tone,” and sounded
“very angry and loud.” Decl. of Cynthia Brown, ¶ 4-5, 7 (J.A. 333-34).
                                             5
engaged in protected activity. Id. at ¶ 4. Instead, she based her recommendation on

Peterson’s “very serious misconduct” in his interactions with Marks and Brown, as well

as Peterson’s “history of receiving written counseling.” Id. at ¶ 2. The final decision

maker, Mary Alice Johnson, determined that a 10-day suspension was appropriate. Decl.

of Mary Alice Johnson, ¶ 2 (J.A. 351). In making her determination, Johnson “reviewed

the evidence file that Human Resources prepared, heard [Peterson’s] oral response, and

reviewed his written reply” to the notice of the proposed suspension. Id. Like Wolski,

Johnson stated that she did not consider Peterson’s prior EEOC complaints. Id. at ¶ 4.

Peterson was suspended from December 2, 2013, through December 11, 2013. Letter of

November 5, 2013 (J.A. 355).

       Evidence also demonstrated that Peterson was terminated because he performed

medical procedures outside the scope of his qualifications and continued to threaten staff

at the WVAMC. Peterson was not permitted to clean patients’ ears because he lacked the

training and certification to do so. Decl. of Ruthann Wolski, ¶ 6 (J.A. 346). In February

2013, Peterson’s first-level supervisor, Vanessa Covington, warned him in writing that

irrigating a patient’s ears was beyond the scope of his duties. Mem. of Feb. 21, 2013

(J.A. 357); Decl. of Vanessa Covington, ¶ 3 (J.A. 359). Despite that warning, Peterson

cleaned a patient’s ears on October 25, 2013. Decl. of Betty Reeves, ¶ 2 (J.A. 362); Decl.

of Vanessa Covington, ¶ 4 (J.A. 359-60); Decl. of Ruthann Wolski, ¶ 6 (J.A. 346).

       On November 13, 2013, an inventory technician named Mac Benjamin told

Covington that Peterson was “crazy,” warned her several times that she should be careful,

and stated that Peterson “really hates Dr. Abdou and wants to cut him up.” Decl. of

                                             6
Vanessa Covington, ¶ 4 (J.A. 359-60); Decl. of Mac Benjamin, ¶ 2 (J.A. 372-73). Later

that month, Peterson threatened to sue Marks over the email that Marks had sent to the

WVAMC about his September 2013 encounter with Peterson. Decl. of Albert Marks, ¶ 4

(J.A. 337-38). On December 17, 2013, Peterson told his union steward, Johnel Ponzo,

that he was going to “hurt all of those motherfuckers.” Decl. of Johnel Ponzo, ¶ 3 (J.A.

381). Although Ponzo had heard Peterson make similar comments in the past, Ponzo

stated that “this time [Peterson] seemed different,” that he “had a distant look in his eyes

that made me uncomfortable,” and that “I was afraid from [Peterson’s] tone and

demeanor … that he could do exactly what he said he was going to do.” Id.

       After receiving reports of these incidents, Johnson recommended that Peterson be

terminated. Decl. of Mary Alice Johnson, ¶ 5 (J.A. 352). Johnson concluded that

Peterson had provided care outside the scope of his duties and that his “actions could

have led to serious complications with the patient.” Id. She also concluded that Peterson

had made “threats to the safety and well-being of our staff.” Id. Noting that Peterson had

already received a 10-day suspension for misconduct and that he had been explicitly

warned not to clean patients’ ears, Johnson found that Peterson demonstrated “a blatant

disregard for management’s efforts to rehabilitate him to keep him functioning in his

position.” Id. Johnson stated that she did not consider Peterson’s EEOC filings or his

statements that he had engaged in protected activity. Id. at ¶ 7. The Director of the

WVAMC, Robin Aube-Warren, determined that “there was sufficient evidence that

proved that [Peterson] had committed the misconduct charged.” Decl. of Robin Aube-

Warren, ¶ 3 (J.A. 402). Aube-Warren also concluded that Peterson’s misconduct was

                                              7
“intentional, repeated, and that [his] prior discipline had not corrected his behavior.” Id.

at ¶ 4. She stated that she did “not recall being aware” of any protected activity by

Peterson. Id. at ¶ 5-10. Accordingly, Aube-Warren notified Peterson that she sustained

the charges against him and that his termination was effective April 25, 2014. Letter of

Apr. 21, 2014 (J.A. 244-46).

          Peterson has not identified a material issue of fact demonstrating that the

Secretary’s proffered reasons for his suspension and termination were a pretext for

discrimination. To establish pretext under the summary judgment standard, a plaintiff

must either (1) offer evidence that “casts sufficient doubt upon each of the legitimate

reasons proffered by the defendant so that a factfinder could reasonably conclude that

each reason was a fabrication,” or (2) present evidence sufficient to support an inference

that “discrimination was more likely than not a motivating or determinative cause of the

adverse employment action.” Fuentes v. Perskie, 32 F.3d 759, 762 (3d Cir. 1994).

Peterson asserts, without any evidentiary support, that “the agency … falsely accus[ed]

[him] of threats which shows pretext to conjure up false allegations.” Appellant’s Br.,

18. This type of speculation cannot defeat summary judgment. See Halsey v. Pfeiffer,

750 F.3d 273, 287 (3d Cir. 2014). Moreover, it is not sufficient to “show that the

employer’s decision was wrong or mistaken” because “the factual dispute at issue is

whether discriminatory animus motivated the employer, not whether the employer is

wise, shrewd, prudent, or competent.” Fuentes, 32 F.3d at 765. On this record, the

Secretary’s proffered reasons for suspending and terminating Peterson were neither

“   weak, incoherent, implausible, [n]or so inconsistent” that a reasonable juror could find

                                                8
them unworthy of credence. See Sarullo v. U.S. Postal Serv., 352 F.3d 789, 800 (3d Cir.

2003) (per curiam). Thus, no reasonable juror could conclude that retaliation for

engaging in protected activity was the likely reason for the adverse employment actions.

      In sum, Peterson failed to produce sufficient evidence to create a triable issue of

fact for his retaliation claim under Title VII. We have considered his various arguments

and conclude that none has merit. Thus, we will affirm the District Court’s judgment.




                                            9